     Case 1:19-cr-10042-STA Document 74 Filed 11/25/20 Page 1 of 4                  PageID 434




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION AT JACKSON

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )         CASE NO.    1:19-cr-10042 STA
                                               )
THOMAS KELLEY BALLARD, III,                    )
                Defendant.                     )

       JOINT MOTION TO CONTINUE TRIAL AND SCHEDULING ORDER DATES

         Comes now Leslie I. Ballin who files this Motion to Continue Trial and Scheduling

Order Dates, in which the government joins, and in support would show as follows:

         That the Centers for Disease Control and Prevention (“CDC”) has advised that “COVID-

19 cases, hospitalizations, and deaths across the United States are rising.” Centers for Disease

Control and Prevention, Coronavirus, available at https://www.cdc.gov/coronavirus/2019-

nCoV/index.html (last visited November 24, 2020) (“More than 1 million COVID-19 cases were

reported in the United States over the last 7 days.”).

         That the Johns Hopkins Coronavirus data clearinghouse is reporting rapidly increasing

rates of infection in Tennessee, see Johns Hopkins Coronavirus Resource Center, Outbreak

evolution for the 50 states, D.C, and Puerto Rico, https://coronavirus.jhu.edu/data/new-cases-50-

states (last visited November 24, 2020), as follows:

         That the Tennessee Supreme Court has suspended jury trials through January 31, 2021.

Tennessee State Courts, TENNESSEE SUPREME COURT ISSUES NEW ORDER RELATED TO

COURT OPERATIONS DURING COVID-19, available at

https://www.tncourts.gov/press/2020/11/17/tennessee-supreme-court-issues-new-order-related-

court-operations-during-covid-19 (Nov. 17, 2020) (last visited November 24, 2020).




                                                   1
  Case 1:19-cr-10042-STA Document 74 Filed 11/25/20 Page 2 of 4                      PageID 435




       That Defendant’s expert and two of three government attorneys would need to travel to

the Western District of Tennessee from Texas for the current trial setting in this case, when the

CDC is advising against travel and gatherings, including family gatherings for Thanksgiving.

Centers for Disease Control and Prevention, Celebrating Thanksgiving, available at

https://www.cdc.gov/coronavirus/2019-ncov/daily-life-coping/holidays/thanksgiving.html (last

visited November 24, 2020) (“[T]he safest way to celebrate Thanksgiving is to celebrate at home

with the people you live with.”).

       That the CDC assigns its second highest of four COVID 19 risk levels (“Even more

risk”) to activities largely matching a courtroom setting for a jury trial:

   ·   People are from neighboring or other communities

   ·   You meet in an open, well-ventilated indoor space

   ·   Most (not all) wear a mask

   ·   Most stay at least 6 feet away from people they do not live with

   ·   Most limit sharing of food and personal items with others

Centers for Disease Control and Prevention, Know Your Travel Risk, available at

https://www.cdc.gov/coronavirus/2019-ncov/travelers/travel-risk.html (last visited November

24, 2020) (also characterizing as incurring “[e]ven more risk” direct flights and hotel stays).

       That the fairness of a jury trial to take place on the date presently set could be impacted

by the unavailability or unwillingness to appear of jury venire members and witnesses, whether

because they fall into an elevated health-risk category for Covid 19 exposure, or for other

Coronavirus-related reasons, such as the fear of uncertainty about the impact of the virus on

otherwise healthy persons and the unknown long-term impacts of the virus. See, e.g., Mayo

Clinic, COVID-19 (coronavirus): Long-term effects, available at


                                                   2
  Case 1:19-cr-10042-STA Document 74 Filed 11/25/20 Page 3 of 4                      PageID 436




https://www.mayoclinic.org/diseases-conditions/coronavirus/in-depth/coronavirus-long-term-

effects/art-20490351 (Nov. 17, 2020) (last visited November 24, 2020) (cautioning that “[m]uch

is still unknown about how COVID-19 will affect people over time,” and chronicling

observations from the medical community that the disease is known to damage “the lungs, heart

and brain, which increases the risk of long-term health problems”).

       That FDA approval and rollout of several different Coronavirus vaccines now appears

imminent. Specifically, Gen. Gustave Perna, who is leading Operation Warp Speed’s effort to

distribute Coronavirus vaccines nationwide, and Alex Azar, the U.S. Secretary of Health and

Human Affairs, reported today, November 24, 20202, to ABC News, that FDA will hold

emergency-authorization hearings for Coronavirus vaccines beginning December 10, and that

once the FDA issues the anticipated emergency authorization, “24 hours later, [3 million of the

estimated 300 million needed] vaccines are on the street.” ABC News, General: COVID-19

vaccines will be ready for delivery 24 hours after FDA authorization, available at

https://abcnews.go.com/Politics/general-covid-19-vaccines-ready-delivery-24-

hours/story?id=74368606 (Nov. 24, 2020) (last visited November 24, 2020).

       That Defendant Ballard is out on bond pending trial, and that the government does not

oppose his remaining on bond under his current conditions of release.

       That the parties have diligently prepared for trial after failing to reach a plea agreement

after extended, good-faith negotiations; the parties are in agreement that postponing trial on the

bases above would serve the ends of justice; and that the ends of justice served by taking such

action outweigh the interest of the public and the defendant in a speedy trial. See 18 U.S.C. §

3161(h)(7)(A).




                                                 3
  Case 1:19-cr-10042-STA Document 74 Filed 11/25/20 Page 4 of 4                       PageID 437




       WHEREFORE, PREMISES CONSIDERED, Defendant and the government pray that

the Court reset trial in this case to the week of August 15, 2021, and that all deadlines in the

Docket Control Order be continued to dates commensurate to the new trial date; and that the

interim time be excluded under the Speedy Trial Act.



                                                      Respectfully submitted,

                                                      BALLIN, BALLIN & FISHMAN, P.C.
                                                       /s/ Leslie I. Ballin
                                                      Leslie I. Ballin (Tenn. BPR #5605)
                                                      200 Jefferson Ave., Suite 1250
                                                      Memphis, TN 38103
                                                      (901) 525-6278


                                                      Attorney for Defendant


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served upon all

interested parties via electronic mail on this the 25th day of November, 2020.

                                                              /s/ Leslie I. Ballin




                                                  4
